Citation Nr: 1446564	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, denied service connection for a cervical spine disability.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of Virtual VA reveals duplicative documents.


FINDING OF FACT

DDD of the cervical spine was manifest in active service.


CONCLUSION OF LAW

DDD of the cervical spine was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

Pertinent Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran contends that his DDD of the cervical spine with radiculopathy began in service.  As will be discussed below, service connection is warranted.

The Veteran's service treatment records establish that in August 2000 the Veteran complained of numbness in his hands.  In April 2005, he complained of neck stiffness, stating that he had trouble getting up, walking, and turning his body from side to side.  His separation examination in June 2009 showed that the neck was supple, posture and gait were normal, there was no kyphosis, lordosis or scoliosis, and there was a full range of motion.  Light touch and proprioception was normal, and the reflexes were 2+.  There was no tenderness from the sacrum to the cervical area.  The Board finds the Veteran's statements as to neck symptoms credible.

In February 2010, the Veteran was examined for neck and back pain.  At that time it was reported that cervical pain and upper extremity numbness began in December 2009.  A March 2010 MRI revealed that the Veteran has DDD of the cervical spine with cervical radiculopathy and increased neural tension.  Subsequent VA examinations and physical therapy appointments confirmed this diagnosis, noting also multiple disc-spur complexes and impingement and deformity of the cervical cord.

During an October 2010 VA examination, an examiner found that the Veteran had DDD of the cervical spine with radiculopathy, but that it was more likely than not that these disabilities were not related to service.  In support of this conclusion, the examiner cited an AMA report's finding that DDD as a result of work-related cumulative trauma is a myth, and that age, genetics, and body weight were the predominant predictors of DDD.  The examiner also stated that he did not believe the Veteran's use of a helmet and protective vest during service were "heavy enough" to cause his spinal changes, and that he could identify no other accident or traumatic event in service that could be related to the Veteran's current symptoms.  The examiner did not review the Veteran's claims file, although he noted that the Veteran complained of neck pain for the past 6 or 7 years.

With regard to the October 2010 VA medical opinion, the Board notes that the examiner's explanation is inadequate because the examiner based his opinion on an incomplete set of facts.  The examiner, despite alluding to the Veteran's history of neck pain, did not specifically discuss the Veteran's statements of cervical pain and numbness during service.  While the examiner cited an AMA report relating to DDD, he did not apply the report's findings to the Veteran's factual situation.  Lastly, the Board notes that the examiner did not review the Veteran's claims file, and while that fact alone is an insufficient basis to find a medical examination inadequate, it is a factor to be considered in determining the opinion's probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  For these reasons, the Board assigns no probative value to the October 2010 VA opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that medical opinions based on incomplete or inaccurate factual premises are not probative).

Consequently, the probative evidence establishes that the Veteran's DDD of the cervical spine with radiculopathy was incurred in service.  The Veteran's competent, credible, and consistent complaints of neck pain and radiating pain and numbness in the upper limbs, coupled with the timing of his DDD and radiculopathy diagnoses, coming just five months after separation, convinces the Board that DDD of the cervical spine with radiculopathy as likely as not was incurred in service.

The evidence supports the claim and service connection is warranted for DDD of the cervical spine with radiculopathy.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).






ORDER

Service connection for DDD of the cervical spine is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


